ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2-4, 8, 9, 13-14, 25 and 26 are pending. Claim 12 was cancelled and claims 25 and 26 were amended in the response filed June 24, 2021. 
	
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the specification for lack of sequence compliance is withdrawn in view of the amendment filed June 24, 2021.

Claim Objections - withdrawn
The objection to claim 25 is withdrawn in view of the amendment filed June 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 2-4, 8, 9, 13-14, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is modified to reflect the amendment filed June 24, 2021.
In claim 25, the indefinite language is: “one or more peptides, each peptide comprising 11 or 12 amino acids in length and 2-3 cysteine amino acids; wherein said each peptide comprise one of the following list of sequences: AquisPep1, AquisPep2, a mixture of Aquis Pep 1 and Aquis Pep 2”.
The language is indefinite because it is unclear how each peptide can be 11 or 12 amino acids in length and comprise a a mixture of Aquis Pep 1 and Aquis Pep 2, which are 11 and 12 amino acids in length, respectively. 
Independent claim 26 has this same issue.
Dependent claims 2-4, 8, 9 and 13-14 fail to remedy these issues and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4, 8, 9, 13 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 25 encompasses the peptides Aquis Pep1 and Aquis Pep2. Both Aquis Pep1 and Aquis Pep2 are fragments of numerous naturally-occurring proteins, as evidenced by a BLAST search of each sequence. The structural characteristics of Aquis Pep1 and Aquis Pep2 are not markedly different than the corresponding proteins in nature because the peptides and their counterparts have the same chemical structure and amino acid sequence. The claimed property of being useful treating hair and the newly added functional limitations are innate to 
	With respect to claim 2, the percentage of hydrophobic amino acid residues is 27% in FCGFPSCSTSG (SEQ ID NO: 1) and 33% in CTPPSCCQLHHA (SEQ ID NO: 2), which falls within the claimed range. As a result, the claim recites a judicial exception that is not integrated into a practical application, 
	With respect to claim 3, each of SEQ ID NO: 1 comprises phenylalanine and proline, and SEQ ID NO: 2 comprises proline and leucine. As a result, the claim recites a judicial exception that is not integrated into a practical application, and does not include significantly more than the judicial exception, for the reasons presented above for claim 25. Therefore, claim 3 is ineligible.
	With respect to claim 4, the amount of cysteine amino acids is 18% for SEQ ID NO: 1 and 25% for SEQ ID NO: 2, which falls within the claimed range. As a result, the claim recites a judicial exception that is not integrated into a practical application, and does not include significantly more than the judicial exception, for the reasons presented above for claim 25. Therefore, claim 4 is ineligible.
With respect to claim 8, a recitation of the amount of peptide does not render the peptide or excipient such as water, vegetable or mineral oil, humectants, or vitamins markedly different from their naturally-occurring counterparts. The recitation of the amount of the peptide also fails to integrate the judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is routine and conventional to include excipients hair treatment composition, as evidenced by the review articles by Fernanda Reis Gavazzoni Dias, Romanowski and Yang. Therefore, claim 8 is ineligible.
	With respect to claim 9, excipients for treating hair encompass naturally-occurring molecules such as mineral and vegetable oils, vitamins, and humectants such as glycerin and hyaluronic acid (see Fernanda Reis Gavazzoni Dias “Hair Cosmetics: An Overview,” International Journal of Trichology, Jan-Mar 2015, Vol-7, pp. 2-15, and Romanowski “An introduction to cosmetic technology,” American Oil Chemists’ Society, 2020). As a result, the claim recites a judicial exception that is not integrated into a practical application, and does not include significantly more than the judicial exception, for the reasons presented above for claim 25. Therefore, claims 9 and 12 are ineligible.
Response to Arguments
Applicant's arguments filed June 24, 2021, have been fully considered but they are not persuasive.
	Applicant traverses the rejection on the grounds that the claimed peptides are not really fragments of naturally occurring proteins but rather specific proteins with a new design that does not exist in nature. Applicant argues that the peptides have been “cut, rearranged, modified, tested and iterated over a long period of time (years) to produce the claimed product and the desired outcome”. This argument is not persuasive. As noted above, both Aquis Pep1 and Aquis Pep2 are fragments of numerous naturally-occurring proteins, as evidenced by a BLAST search of each sequence. Peptides having the exact same amino acid sequence as Aquis Pep1 and AquisPep2 exist in nature, albeit embedded within the sequences of larger proteins. 
MPEP § 2106.04(c)(2) states: 
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977

In the instant case, the amino acid sequences identical to AquisPep1 and AquisPep2 have covalent bonds on their ends that connect them to the rest of the protein in which they are embedded.  The isolated peptides lack these bonds. However, the claimed peptides are otherwise structurally identical to the natural proteins, e.g., they have the same chemical structure and amino acid sequence as the Myriad, these isolated but otherwise unchanged peptides are not eligible because they are not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring peptides.
	Next Applicant traverses the rejection on the grounds that the claims are limited to a particular treatment/prophylaxis for a known medical condition. Applicant argues that the composition as a whole repairs hair, which is a practical application. This argument is not persuasive in view of MPEP § 2106.04(d)(2). In the instant case, there are no additional elements in the claim that apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The claims do not include a limitation that is "particular". In contrast, the composition claim is not limited to a use and encompasses all applications of the judicial exception. The suggestion that the invention can be used to repair hair is nominal or insignificant because the composition could be used for other applications and fails to impose meaningful limits on the judicial exception. The suggestion that the composition can be used to repair hair is an assertion of a field-of-use. 
	For these reasons, the rejection is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654